Citation Nr: 9900253	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Whether the appellant is entitled to status as a prisoner 
of war (POW).

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for peptic ulcer 
disease.

4. Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The appellant had active service from December 23, 1941 to 
April 8, 1942 and from August 1, 1945 to May 23, 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he was a POW.  He also contends 
that he incurred arthritis, peptic ulcer disease and hearing 
loss while in service, and is, therefore entitled to service 
connection for these disorders.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant does not have 
status as a POW.  

Further, it is the decision of the Board that the appellant 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of entitlement to service 
connection for arthritis, peptic ulcer disease and hearing 
loss are well-grounded.  The benefits sought on appeal are 
denied.




FINDINGS OF FACT

1.  The appellant does not have certified status as a POW.

2. The appellants service records contain no findings, 
complaints or diagnoses relating to arthritis, peptic 
ulcer disease, or hearing loss.

3. There is no evidence of arthritis, peptic ulcer disease or 
hearing loss manifesting within a year following discharge 
from service.

4. There is current medical evidence reflecting the presence 
of arthritis, peptic ulcer disease and hearing loss.  
These conditions are not linked to service by competent 
medical evidence.


CONCLUSIONS OF LAW

1. The appellant does not have status as a former POW for VA 
purposes.  38 U.S.C.A. § 101(32) (West 1991); 38 C.F.R. §§ 
3.1(y), 3.203(a)(c) (1998); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

2. The claims of entitlement to service connection for 
arthritis, peptic ulcer disease and hearing loss are not 
well-grounded. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for arthritis, peptic ulcer disease and hearing loss.  He 
also claims to have been a POW. 



Whether the appellant is entitled to status as a POW.

Initially, the matter of whether or not the appellant has 
achieved status as a POW must be addressed.  The term former 
prisoner of war means a person who, while serving in the 
active military, naval or air service, was forcibly detained 
or interned in the line of duty by an enemy or foreign 
government, the agents of either, or a hostile force.  38 
U.S.C.A. § 101 (32) (West 1991); 38 C.F.R. § 3.1(y) (1998).  
See Manibog v. Brown, 8 Vet. App. 465 (1996).

Factual background

Certification from the appropriate United States service 
department with respect to the appellant's active service has 
been obtained.  The certification indicates that the 
appellant was beleaguered from December 23, 1941 to April 8, 
1942, was in no casualty status from April 9, 1942 to July 
31, 1945, and had regular Philippine Army status from August 
1, 1945 to May 23, 1946.  The effect of this certification is 
that the appellant had recognized service from December 23, 
1941 to April 8, 1942 and from August 1, 1945 to May 23, 
1946.

The appellant currently alleges that he was interned as a POW 
from July 16, 1942 to October 18, 1942.  The Board notes that 
in his PA AGO Form 23, dated August 2, 1945, the appellant 
reported that he escaped from Bataan on April 10, 1942 and 
hid in Guagua until May 25, 1942.  A second PA AGO Form 23, 
dated June 3, 1946, reflects that the appellant reported that 
he was a POW from April 9, 1942 to April 10, 1942.  

Of record are affidavits dated in August and September 1995 
and signed by F. U. and E. C which indicate that the 
appellant was a POW in Bataan for three months.  An affidavit 
dated in September 1996 was signed by 10 affiants who attest 
that the appellant had been imprisoned in Bataan for almost 
three months.  
  
During a June 1998 VA Social Work Survey  POW Protocol, the 
appellant stated that he had been a POW for three months.

Analysis

The most significant evidence as to the issue of the 
appellants alleged POW status is the service department's 
certification.  The service department did not certify that 
the appellant had POW status in April 1942, or at any time.  
The service department specifically acknowledged that the 
appellant claimed POW status from April 9 to April 10, 1942, 
but that the alleged POW status was not supported.  This 
certification with respect to the appellant's status is 
binding on the VA unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.203, Duro v. Derwinski, 
2 Vet. App. 530 (1992).  See also Young v. Brown, 4 Vet. App. 
106, 108 (1993).

The appellant currently alleges over thirty days of POW 
status.  His contention is supported by the assertions 
contained in the affidavits submitted in 1995 and 1996; 
however, the contentions are not supported by any objective 
evidence of record.

The Board has noted certain glaring inconsistencies in the 
statements made by the appellant and others.  In the PA AGO 
executed in 1945, he did not allege any POW status at all.  
In the PA AGO executed in 1946, the appellant alleged only 2 
days of POW status.  He now claims that he was a POW for over 
three months.  The Board accords these inconsistent 
statements little weight, and finds that they do not serve to 
challenge the certification of the service department that 
the appellant had no POW status.  Indeed, the appellants 
August 1945 statement supports the service departments 
finding of no POW status. 

After a review of all evidence of record, the Board has 
concluded that none of the evidence proffered by the 
appellant provides a reasonable basis for questioning the 
service departments records which do not certify any period 
of POW status.  Accordingly, POW status may not be afforded 
to the appellant.

Entitlement to service connection for arthritis.

Entitlement to service connection for peptic ulcer disease.

Entitlement to service connection for hearing loss.

Relevant law and regulations

Service connection

Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Arthritis, peptic ulcers and/or sensorineural hearing loss 
may be presumed to have been incurred during service if such 
becomes manifest to a degree of 10 percent or more within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1998).   

Well grounded claims

The threshold question is whether the appellant has presented 
evidence of well-grounded claims, that is, ones which are 
plausible, meritorious on their own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claims, 
since any such development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the United States Court 
of Veterans Appeals (Court) held that a claim must be 
accompanied by evidence (emphasis in original).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Factual Background

The appellants physical examination dated in August 1945 
revealed no disabilities.  Hearing was noted to be 10/10 
bilaterally.  Likewise, his discharge examination dated in 
May 1946 was negative.  Hearing was noted to be 15/15 
bilaterally.  No illnesses were reported on the PA AGO dated 
in August 1945.  Only malaria was noted on the June 1946 PA 
AGO.  (The appellants claim for service connection for 
malaria has been separately adjudicated and is not presently 
on appeal).

In September 1979, private physician A. L. V. stated that 
three years prior to the date of the letter, the appellant 
had on and off epigastric pain.  He also indicated that 
pain and swelling of the knee and joints which was aggravated 
by cold weather was present for a period of four years.  The 
diagnosis was bleeding peptic ulcer and rheumatoid arthritis.

Records of treatment from private physician F. V. M. dated 
from March 1991 through November 1996 are of record.  In 
March 1991, the physician indicated that the appellant had 
been a patient of his since 1982 for pulmonary tuberculosis, 
asthma, and peripheral neuritis.  In August 1995, the 
physician stated that the appellant had been a regular 
patient of his since 1989.  The physician indicated that the 
appellant gave a history of being a POW for three months in 
1942 and reported symptoms of moderately severe low back and 
knee joint pain bilaterally, accompanied by body malaise, 
epigastric pain, and hearing loss of the left ear for the 
past five decades.  The diagnosis was senile arthritis and 
peptic acid disease.  Records dated in November 1996 reflect 
that the appellant continues to receive treatment for 
arthritis and peptic acid disease.

The previously mentioned affidavit which was executed by F. 
N. and E. C. in 1995 stated that in 1989, the appellant 
complained of moderately severe low back and knee joint 
bilateral pain accompanied by body malaise, epigastric pain, 
hearing loss of the left ear, senile arthritis and peptic 
acid disease.  In September 1995, the affiants attested that 
they personally noticed the reported symptoms for the past 
five decades.  The affidavit executed in 1996 by ten affiants 
attested that the appellant had been undergoing medical 
treatment due to severe low back and knee joint pain, hearing 
loss of the left ear, tuberculosis, rheumatism, hearing loss 
of both ears, cataract of the eyes, teeth problems and 
malaria.

A series of VA examinations were completed in May 1998.  The 
appellant denied any war-related injury to the 
musculoskeletal system.  A specialist examination failed to 
identify any evidence of peptic ulcer disease.  Upper G-I 
series and barium enema were normal.  His ears were described 
as normal and the examination report does not contain a 
finding of hearing loss.    

Analysis

In order for the appellants claims to be well-grounded, 
there must be competent evidence of the appellants currently 
claimed conditions (medical diagnoses); of incurrence or 
aggravation of a these conditions in service (lay or medical 
evidence); and of a nexus between the in-service conditions 
and the current conditions (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

As discussed above, the appellant did not ever have POW 
status as certified through official means.  Moreover, the 
service medical records and PA AGO dated in 1945 and 1946 do 
not reflect that the appellant sustained any injuries in 
service.

There is no diagnosis of arthritis, peptic ulcer disease or 
hearing loss in service or within the one year presumptive 
period following service.  The first diagnosis of such 
disabilities was decades after service.  As the appellant is 
not found to be a POW, he is not entitled to the lifetime 
presumption regarding peptic ulcer disease as set forth in 
38 C.F.R. § 3.309 (c).

Although the appellant has offered medical evidence of his 
current disorders, he has presented no competent evidence of 
these disorders during service or of the presence of such 
within one year following his discharge from service.  In 
addition, he has not presented competent medical evidence of 
a nexus between his active service and his current disorders.  
A lay person lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education such as a medical diagnosis.  Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the statements 
of the appellant and the affiants do not constitute competent 
medical evidence.  

The Court has made clear that if service medical records do 
not show the claimed disability, and there is no medical 
evidence to link a current disability with the events in 
service or with a service-connected disability, the claim is 
not well grounded.  See Montgomery v. Brown, 4 Vet. App. 343 
(1993) [memorandum decision cited for persuasive reasoning 
per Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992)].  The 
claims of entitlement to service connection for arthritis, 
peptic ulcer disease and hearing loss are not well grounded 
and are therefore denied.

Additional Matters

Because the appellants claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to his claims.  38 U.S.C.A. § 
5107(a) (West 1991); see also Rabideau, 2 Vet. App. at 144 
(where the claim was not well-grounded, VA was under no duty 
to provide the appellant with an examination).  VAs 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  VA is not on notice of any other known 
and existing evidence which would make the adjudicated 
service connection claims plausible.  The Boards decision 
serves to inform the appellant of the kind of evidence which 
would be necessary to make his claims well grounded.


ORDER

Recognition of the appellant as a former POW for purposes of 
VA benefits is denied.

Well grounded claims not having been submitted, the 
appellants claims of entitlement to service connection for 
arthritis, peptic ulcer disease and hearing loss are denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  Special provisions apply to veterans who were POWs.  As discussed immediately above, the appellant does 
not have POW status, so these provisions are inapplicable in this case.
- 2 -
